DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 8-9, readable in claims 1, in the reply filed on 8/12/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on Jan. 23, 2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0009399 application as required by 37 CFR 1.55.

However, providing an interim copy of a foreign application under 37 CFR 1.55(j)  satisfies the requirement for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f), but a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g)  as appropriate (see MPEP § 215.02(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over SAKIOKA et al. (US 2017/0171470, hereinafter SAKIOKA) in view of Jacobs et al. (US 2020/0242788, hereinafter Jacobs).

Regarding claim 24, SAKIOKA discloses an operating method (title, abstract, figs. 10, 11, 13, claims 17-18) of an imaging device (3, fig. 1) comprising a plurality of shared pixels (31, fig. 3, ¶0070) that share a floating diffusion node (FD 42 is shared in shared pixel unit 31, fig. 6) and each shared pixel comprising sub-pixels covered by a micro lens (fig. 3, ¶0070), the operating method comprising: 
 	generating a capture image from the plurality of shared pixels that receive light reflected from an object (step s1, fig. 10, step s11, fig. 11, ¶0115, ¶0126); 
 	compensating for the capture image using static phase information based on a misalignment of the micro lens of each of the plurality of shared pixels (The signal processing circuit 8 performs the sensitivity difference correction processing to correct the sensitivity difference between the pixels inside the pixel unit 31 caused by a manufacture error such as positional shift of the microlens 26 as described above – ¶0104. Also see ¶0105, ¶0176, ¶0197. Step s33, fig. 13).

SAKIOKA is not found disclosing method step of processing the compensated capture image based on an operation mode. However, a person of ordinary skill in the art would be encouraged using the compensated image to perform various image processing of interest. The subsequent image processing using the compensated image appears a disjoint and independent undertaking w.r.t. initial compensation of the image induced due to mis-alignment of microlens structions w.r.t. corresponding shared pixels. 

Jacobs discloses that a disparity between portions of an image can be calculated based on pixel distance (¶0093, step 904. Pixel distance is reasonably understood as claim 25 term image depth information). Later the disparity information expressed as depth map (step 906, fig. 9. As a result, the disparity may be based on a pixel distance represented by the shift. The disparity may be subsequently used to generate a depth map of the scene – ¶0121) is used to blur or defocus an image (As such, the camera may use a combination of segmented image 804 and the estimated depth map to generate a new version of input image 800 that focuses upon person 802 and blurs other elements of the scene – ¶0118, claim 16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of SAKIOKA such that the compensated image is used in focus blurred image generation process of Jacobs, to obtain, processing the compensated capture image based on an operation mode (here operation mode is understood as the mode which produces the defocused blurred image), because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 

Regarding claim 25, SAKIOKA in view of Jacobs discloses the operating method of claim 24, comprising operating the imaging device in a normal mode as the operation mode (Jacobs: ¶0143), wherein in the normal mode, the processing of the compensated capture image comprises: obtaining image depth information corresponding to the compensated capture image (As a result, the disparity may be based on a pixel distance represented by the shift. The disparity may be subsequently used to generate a depth map of the scene – ¶0121. Step 904, fig. 9. Image depth is understood as pixel distance); generating a disparity of the compensated capture image based on the image depth information (step S904, fig. 9); comparing the disparity with a threshold; and blurring the compensated capture image based on a comparison result (As such, the camera may use a combination of segmented image 804 and the estimated depth map to generate a new version of input image 800 that focuses upon person 802 and blurs other elements of the scene – ¶0118, claim 16. Since main subject is focused and rest portions are blurred, a threshold comparison is inherent to attain such).

Allowable Subject Matter
Claims 1, 2, 4-8, 15-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the closest prior art SAKIOKA discloses –

Regarding claim 1, an operating method (title, abstract, figs. 10, 11, 13, claims 17-18) of an imaging device (3, fig. 1) comprising a plurality of shared pixels (31, fig. 3, ¶0070) that share a floating diffusion node (FD 42 is shared in shared pixel unit 31, fig. 6) and each comprise sub-pixels covered by a micro-lens (fig. 3, ¶0070), the operating method comprising: 
 	generating a capture image from the plurality of shared pixels that receive light reflected from an object (step s1, fig. 10, step s11, fig. 11, ¶0115, ¶0126); 
 	compensating for the capture image using static phase information, which is based on a misalignment of a micro lens of each of the plurality of shared pixels (The signal processing circuit 8 performs the sensitivity difference correction processing to correct the sensitivity difference between the pixels inside the pixel unit 31 caused by a manufacture error such as positional shift of the microlens 26 as described above – ¶0104. Also see ¶0105, ¶0176, ¶0197. Step s33, fig. 13).

However, neither SAKIOKA, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, 
performing auto exposure control based on the compensation of the capture image; performing auto focus control based on the compensated capture image; and generating an output image by processing the compensated capture image.

Unlike claim 24, which is rejected herein, a potential reference to teach the remaining portion of claim 1 is not independent or disjoint of SAKIOKA reference. This is because, auto exposure control is claimed to be based on the compensation of the capture image, while the auto focus control is claimed based on compensated capture image. 

Thus, claim 1 is deemed allowable. 

Device claim 15 is substantively similar to the method claim 1, and thus is allowable for same/similar reason(s), stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Choi (US 20200260055 A1), Yamasaki (US 20100045849 A1), Johnson et al. (US 20160255289 A1) – who disclose different image sensors with shared pixel structures having mis-aligned micro-lens over the shared pixel and their operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661